Order entered August 10, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01404-CR

                         JOHN CHRISTOPHER CORTES, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-80573-2013

                                             ORDER
       Appellant’s August 4, 2016 second motion to extend the time to file his brief is

GRANTED. The time to file appellant’s brief is EXTENDED to August 16, 2016. Appellant’s

brief was originally due on April 28, 2016. This case has already been abated once to the trial

court for a hearing on the failure to timely file appellant’s brief. Accordingly, if appellant’s brief

is not filed by August 16, 2016, the Court will order counsel’s removal as counsel of record and

for the trial court to appoint new counsel to represent appellant.

       The Clerk is DIRECTED to transmit a copy of this order to the Honorable John Roach,

Jr., presiding judge, 296th Judicial District Court, and to counsel for the parties.


                                                        /s/    LANA MYERS
                                                               JUSTICE